Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 12/14/2020, in response to the rejection of claims 1-15, 17-18 from the final office action, mailed on 10/16/2020, by amending claims 4-5, 7-8, 10-14 and canceling claims 1-3, 6, 9, 15, is acknowledged and will be addressed below.

Allowable Subject Matter
Claims 4-5, 7-8, 10-14, 16-18 are allowable.
Claim 16 is previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among  invention (Group I-II), as set forth in the Office action mailed on 07/10/2020, is hereby withdrawn and claim 16 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance:
The prior arts US 20160104561, 20120204794, 20100081355, 20100206222,   20070218706, 20100036523, 20170163302 and 20140326275 do not fairly teach the claimed “A vapor deposition apparatus, comprising: a vacuum chamber; a mask holder for holding a deposition mask disposed within the vacuum chamber; a substrate holder for holding a substrate for vapor deposition in contact with the deposition mask held by the mask holder; an electromagnet disposed above a surface, opposite to the deposition mask, of the substrate for vapor deposition held by the substrate holder; a vapor deposition source provided facing the deposition mask to vaporize or sublimate a vapor deposition material; and a heat pipe comprising a container, and an operating fluid sealed in the container, and further including at least a heat absorption part at a first end part of the heat pipe and a heat dissipation part at a second end part of the heat pipe opposite to the first end part, the heat absorption part being provided in contact with the electromagnet, and the heat dissipation part being derived to an outside of the vacuum chamber, wherein the heat pipe is configured to transmit heat generated by the electromagnet from the heat absorption part to the heat dissipation part by the operating fluid evaporating to generate vapor in the heat absorption part and the vapor passing through a space in the container and being condensed and liquefied in the heat dissipation part to discharge heat to the outside of the vacuum chamber, wherein the heat pipe comprises a vapor pipe to flow a vapor in the vapor pipe connected between .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718